




EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this "Agreement") is dated as of August 11, 2015, by
and among CCA Industries, Inc. (the "Company"), which has its principal place of
business at 65 Challenger Road, Ridgefield Park, New Jersey 07660, and Richard
Kornhauser (the "Executive").


WHEREAS, the Company wishes to continue to employ the Executive as its Chief
Executive Office and President, and the Executive wishes to accept such
continuation of employment, on the terms set forth below, effective as of the
date of this Agreement (the "Effective Date");


NOW THEREFORE, the parties hereto agree as follows:


1. Term. The Company hereby employs the Executive, and the Executive hereby
accepts such employment, for an initial term commencing as of the Effective Date
and continuing through August 11, 2016, unless sooner terminated in accordance
with the provisions of Section 4 or Section 5 (the “Term”). No later than 90
days prior to the expiration of the Term, the Company and the Executive will
have the option to commence a good faith negotiation regarding extending the
Term; provided, that, neither party hereto shall have any obligation hereunder
or otherwise to consummate any such extension or enter into any new agreement
relating to the Executive’s employment with the Company. For the avoidance of
doubt, the Executive shall not be entitled to payments pursuant to Section 5.2
of this Agreement solely by reason of the Company electing to neither extend
this Agreement nor enter into a new agreement with the Executive following the
Term.


2. Duties. During the Term, the Executive shall be employed by the Company as
its Chief Executive Officer and President, reporting directly to the Company's
Board of Directors. The Executive shall faithfully perform for the Company the
duties of said offices. During the Term, the Executive shall devote his full
time and attention to the business and affairs of the Company and shall not
become employed by any other company or business enterprise.


3.     Compensation.


3.1 Base Salary. The Company shall pay the Executive during the Term a salary at
a minimum rate of $450,000 per annum for the period beginning on the Effective
Date through August 11, 2016 (the "Base Salary"), in accordance with the
customary payroll practices of the Company applicable to senior executives. The
Compensation Committee of the Board shall review the Executive's Base Salary and
may provide for such increases therein as it may, in its discretion, deem
appropriate at any time. Any such increased salary shall constitute the "Base
Salary" as of the effective time of the increase.


3.2 Performance Bonus. During the Term, in addition to the Base Salary, for each
fiscal year of the Company ending during the Term, the Executive shall have the
opportunity to receive an annual bonus in an amount and on such terms to be
determined by the Compensation Committee of the Board ("Performance Bonus"). The
Compensation Committee of the Board shall further have the discretion to grant
to the Executive annual bonuses in such amounts and on such terms as it shall
determine in its sole discretion. Nothing contained in the foregoing shall limit
the Executive's eligibility to receive any other bonus under any other bonus
plan, stock option or other equity-based plan or award, or other policy or
program of the Company.


3.3 Long-Term Incentive Compensation. The Executive shall be entitled to
participate in any long-term compensation plan of the Company in which he is
eligible to participate, and may, without limitation, be granted in accordance
with any such plan options to purchase shares of the Company's common stock (the
"Common Stock"), shares of restricted stock, other equity awards and long-term
cash awards in the discretion of the Compensation Committee of the Board.






--------------------------------------------------------------------------------




3.4 Benefits-In General. The Executive shall be permitted during the Term to
participate in any group life, hospitalization or disability insurance plans,
health programs, retirement plans, fringe benefit programs and other benefits
that may be available to other senior executives of the Company generally, in
each case to the extent that the Executive is eligible under the terms of such
plans or programs. In addition, Executive shall receive an automobile allowance
of $2,000 per month.


3.5 Vacation. The Executive shall be entitled to vacation of no less than 20
business days per year, to be credited in accordance with ordinary Company
policies, as well as five additional personal days in accordance with Company
policy.


3.6 Expenses-In General. The Company shall pay or reimburse the Executive for
all ordinary and reasonable out-of-pocket expenses actually incurred (and, in
the case of reimbursement, paid) by the Executive during the Term in the
performance of the Executive's services under this Agreement, in accordance with
the Company's policies regarding such reimbursements and paid in a reasonable
time period. Executive shall also have a Company paid American Express Platinum
card for business purposes.


4. Termination upon Death or Disability. If the Executive dies during the Term,
the Term shall terminate as of the date of death, and the obligations of the
Company to or with respect to the Executive shall terminate in their entirety
upon such date except as otherwise provided under this Section 4. If the
Executive is unable to perform substantially and continuously the duties
assigned to him due to a disability as defined for purposes of the Company's
long-term disability plan then in effect, or, if no such plan is in effect, by
virtue of ill health or other disability for more than 180 consecutive days or
270 non-consecutive days out of any consecutive 12-month period, the Company
shall have the right, to the extent permitted by law, to terminate the
employment of the Executive upon notice in writing to the Executive. Upon
termination of employment due to death or disability, (i) the Executive (or the
Executive's estate or beneficiaries in the case of the death of the Executive)
shall be entitled to receive any Base Salary and other benefits earned and
accrued under this Agreement prior to the date of termination (and reimbursement
under this Agreement for expenses incurred prior to the date of termination);
(ii) the Compensation Committee of the Board may, in its discretion, determine
to pay a single-sum payment to the Executive (or the Executive's estate or
beneficiaries in the case of the death of the Executive) in an amount, if any,
to be determined by the Compensation Committee not to exceed the Executive’s
then current Base Salary; (iii) health insurance benefits shall continue for the
Executive (and/or his covered dependents, if applicable) for a period of six
months; thereafter, Executive or his dependents shall be permitted to elect
COBRA continuation coverage consistent with the applicable law; (iv) all
outstanding unvested equity-based awards held by the Executive shall fully vest
and become immediately exercisable, as applicable, subject to the terms of such
awards; (v) the treatment of any performance-based long-term incentives shall be
determined in the reasonable and good faith discretion of the Compensation
Committee of the Board; and (vi) the Executive (or the Executive's estate or
beneficiaries in the case of the death of the Executive) shall have no further
rights to any other compensation or benefits hereunder, or any other rights
hereunder (but, for the avoidance of doubt, shall receive such disability and
death benefits as may be provided under the Company's plans and arrangements in
accordance with their terms). Unless the payment is required to be delayed
pursuant to Section 7.13(b) below, any cash amounts payable pursuant to clauses
(i) and (ii) above shall be paid to the Executive (or the Executive's estate or
beneficiaries in the case of the death of the Executive) within 60 days
following the date of his termination of employment on account of death or
disability.


5.     Certain Terminations of Employment; Certain Benefits.


5.1     Termination by the Company for Cause; Termination by the
Executive without Good Reason.








(a)     For purposes of this Agreement, "Cause" shall mean the Executive's:






--------------------------------------------------------------------------------




(i) commission of, and indictment for or formal admission to a felony, or any
crime of moral turpitude, dishonesty, breach of trust or unethical business
conduct, or any crime involving the Company;
(ii)     engagement in fraud, misappropriation or embezzlement; (iii)
    material failure or neglect by the Executive to perform the
duties of his positions with the Company;


(iv) continued failure to materially adhere to the reasonable directions of the
Board of Directors or the Company's written policies and practices; or


(v)     material breach of any of the provisions of Section 6;


provided, that the Company shall not be permitted to terminate the Executive for
Cause except on written notice given to the Executive at any time not more than
30 days following the occurrence of any of the events described in clause (ii)
through (iv) above (or, if later, the Company's knowledge thereof). No
termination for Cause under clauses (ii) through (iv) shall be effective unless
the Board of Directors makes a determination that Cause exists after notice to
the Executive, and the Executive has been provided with an opportunity (with
counsel of his choice) to contest the determination. In the event that it is
determined that the termination




for cause was improper, the Executive shall be reinstated immediately and
Company shall pay or provide to Executive all compensation and benefits which
would have been paid or provided during the period of such termination and
reimbursement for all attorney's fees incurred for the purpose of contesting
such termination.




(b)     The Board of Directors on behalf of the Company may terminate this
Agreement and the Executive's employment hereunder for Cause. The Executive may
terminate his employment for any reason or no reason on at least 30 days'
written notice given to the Company. If the Company terminates the Executive for
Cause, or the Executive terminates his employment and the termination by the
Executive is not for Good Reason in accordance with Section 5.2, (i) the
Executive shall receive Base Salary and other benefits (including any bonus for
a fiscal year completed before termination and awarded but not yet paid) earned
and accrued under this Agreement prior to the termination of employment (and
reimbursement under this Agreement for expenses incurred prior to the
termination of employment); and (ii) the Executive shall have no further rights
to any other compensation or benefits under this Agreement on or after the
termination of employment. Unless the payment is required to be delayed pursuant
to Section 7.13(b) below, the cash amounts payable to the Executive under this
Section 5.l(b) shall be paid to the Executive in a single-sum payment within 30
days following the date of his termination of employment with the Company
pursuant to this Section 5.1(b).


5.2     Termination by the Company without Cause; Termination by the
Executive for Good Reason.


(a)     For purposes of this Agreement, "Good Reason" shall mean, unless
otherwise consented to by the Executive,


(i) the material reduction of the Executive's title, authority, duties and
responsibilities or the assignment to the Executive of duties materially
inconsistent with the Executive's position or positions with the Company;


(ii) a material reduction in Base Salary of the Executive, other than in
connection with cost-cutting measures which impact all executive officers
generally;


(iii) the Company's material breach of this Agreement; or




--------------------------------------------------------------------------------




(iv) Executive is required to relocate his office more than 30 miles away from
the Company's offices located in Ridgefield Park, New Jersey.


Notwithstanding the foregoing, (i) Good Reason shall not be deemed to exist
unless notice of termination on account thereof (specifying a termination date
no later than 30 days from the date of such notice) is given no later than 30
days after the time at which the event or condition purportedly giving rise to
Good Reason first occurs or arises and (ii) if there exists (without regard to
this clause (ii)) an event or condition that constitutes Good Reason, the
Company shall have 15 days from the date notice of such a termination is given
to cure such event or condition and, if the Company does so, such event or
condition shall not constitute Good Reason hereunder.


(b)     The Company may terminate the Executive’s employment
at any time for any reason or no reason. If the Company terminates the
Executive's employment (and the termination is not covered by Section 4 or 5.1)
or the Executive terminates his employment for Good Reason:


(i) the Executive shall receive a single-sum payment equal to accrued but unpaid
Base Salary and other benefits (including any bonus for a calendar year
completed before termination) earned and accrued under this Agreement prior to
the termination of employment (and reimbursement under this Agreement for
expenses incurred prior to the termination of employment);


(ii) the Executive shall receive a single-sum payment of an amount equal to 1.0
times (a) the average of the Base Salary amounts paid to Executive over the
three calendar years prior to the date of Termination, (b) if less than three
years have elapsed between the date of this Agreement and the date of
termination, the highest Base Salary paid to Executive in any calendar year
prior to the date of Termination, or (c) if less than 12 months have elapsed
from the date of this Agreement to the date of termination, the highest Base
Salary received in any month times 12; and


(iii) all outstanding unvested equity-based awards (including without limitation
stock options and restricted stock) held by the Executive and any outstanding
performance-based long-term incentives shall be treated in the manner determined
in the reasonable and good faith discretion of the Compensation Committee of the
Board.


Unless the payment is required to be delayed pursuant to Section 7.13(b) below,
the cash amounts payable to the Executive under this Section 5.2(b) shall be
paid to the Executive within
30 days following the date of his termination of employment with the Company
pursuant to this
Section 5.2(b).


5.3 Change of Control. After a "Change of Control" (as defined below), there
will be a transition period (the "Transition Period") which will begin on date
of the Change of Control and end on the first anniversary of such Change of
Control. If the Executive terminates his employment with the Company for any or
no reason within the one year period following the Transition Period, such
termination shall be deemed a termination by the Executive for Good Reason
covered by Section 5.2. Without duplication of the foregoing, if (a) during the
Transition Period either the Company terminates the Executive's employment (and
the termination is not covered by Section 4 or 5.1) or the Executive terminates
his employment for Good Reason or (b) the Executive is deemed to have terminated
his employment for Good Reason within the one-year period following the
Transition Period pursuant to the immediately preceding sentence, then,
notwithstanding Section 5.3(b)(iii) to the contrary, all outstanding unvested
equity-based awards shall fully vest and shall become immediately exercisable,
as applicable, and the treatment of any performance-based long-term incentives
shall be determined in the reasonable and good faith discretion of the
Compensation Committee of the Board. For purposes of this Agreement, "Change of
Control" shall mean the occurrence of any of the following:


(i) any "person," including a "group" (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), but excluding any "group" (as such term is used in Section 13(d)(3) of
the Exchange Act) of which the Executive is a member) is or becomes the
"beneficial owner" (as defined in Rule 13d-3) under the Exchange Act), directly
or indirectly, of securities of the




--------------------------------------------------------------------------------




Company representing 20% or more of either (A) the combined voting power of the
Company's then outstanding securities or (B) the then outstanding Common Stock
of the Company (in either such case other than as a result of an acquisition of
securities directly from the Company); provided, however, that, in no event
shall a Change of Control be deemed to have occurred upon a public offering of
the Common Stock registered under the Securities Act of 1933, as amended; or


(ii) any consolidation or merger of the Company where the stockholders of the
Company, immediately prior to the consolidation or merger, would not,
immediately after the consolidation or merger, beneficially own (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, shares
representing in the aggregate 50% or more of the combined voting power of the
securities of the entity issuing cash or securities in the consolidation or
merger (or of its ultimate parent entity, if any) (excluding from shares
beneficially owned by stockholders of the Company for such computation all
shares of Common Stock beneficially owned by any person that is the beneficial
owner of 5.0% or more of the outstanding shares of any constituent in such
consolidation or merger other than the Company);


(iii) there shall occur (A) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company, other
than a sale or disposition by the Company of all or substantially all of the
Company's assets to an entity, at least 50% of the combined voting power of the
voting securities of which are owned by "persons" (as defined above) in
substantially the same proportion as their ownership of the Company, as
applicable, immediately prior to such sale or (B) the approval by stockholders
of the Company of any plan or proposal for the liquidation or dissolution of the
Company, as applicable;


(iv) the members of the Board at the beginning of any consecutive
24-calendar-month period (the "Incumbent Directors") cease for any reason other
than due to death to constitute at least a majority of the members of the Board;
provided that any director whose election, or nomination for election by the
Company's stockholders, was approved by a vote of at least a majority of the
members of the Board then still in office who were members of the Board at the
beginning of such 24-calendar-month period, shall be deemed to be an Incumbent
Director; or


(v) the holders of the Company's Class A common stock do not have the right to
elect a majority of the Board.


5.4 Parachutes. If any amount payable to or other benefit receivable by the
Executive pursuant to this Agreement, or any other plan, arrangement or
agreement with the Company (collectively, the "Payments") would be deemed to
constitute a Parachute Payment (as defined below), alone or when added to any
other amount payable or paid to or other benefit receivable or received by the
Executive which is deemed to constitute a Parachute Payment (whether or not
under an existing plan, arrangement or other agreement), and would (in the
absence of this Section 5.4) result in the imposition on the Executive of an
excise tax (the "Excise Tax") under Section 4999 of the Internal Revenue Code of
1986, as amended (the "Code"), then the Payments shall be reduced (but not below
zero) to the Reduced Amount (as
defined below), if reducing the Payments will provide the Executive with a
greater net after-tax amount than would be the case if no reduction was made.
Any such reduction shall be made by first reducing severance benefits (if any)
and other payments that are payable in cash and then by reducing non-cash
payments. The "Reduced Amount" shall be an amount expressed in present value
which maximizes the aggregate present value of Payments without causing any
Payment under this Agreement to be subject to the Excise Tax, determined in
accordance with Section
280G(d)(4) of the Code. The fact that the Executive's right to payments or
benefits may be
reduced by reason of the limitations contained in this Section 5.4, shall not of
itself limit or otherwise affect any other rights of the Executive other than
pursuant to this Agreement. "Parachute Payment" shall mean a "parachute payment"
as defined in Section 2800 of the Code. The calculation under this Section 5.4
shall be as determined by the Company's independent registered public accounting
firm in effect immediately prior to the occurrence of the Change of Control (the
"Accounting Firm").






--------------------------------------------------------------------------------




Unless the payment is required to be delayed pursuant to Section 7.13(b) below,
any additional payment payable to the Executive pursuant to this Section shall
be paid by the Company to the Executive within five days of receipt of the
Accounting Firm's determination, which such determination shall be made to the
Company within 30 days of any event requiring payment to the Executive
hereunder.


5.5 Execution of Release. The Executive acknowledges that, if required by the
Company prior to making the severance payments and benefits set forth in Section
5.2(b) (other than accrued but unpaid Base Salary and other benefits), all such
severance payments and benefits are subject to his execution of a general
release from liability of the Company and its officers (including his
successor), directors and employees, and such release becoming irrevocable by
its terms. If Executive fails to execute such release, or such release does not
become irrevocable, all such payments and benefits set forth in Section 5.2(b)
shall be forfeited.


6.     Covenants of the Executive.


6.1 Confidentiality. The Executive acknowledges that (i) the primary businesses
of the Company are its health and beauty aids business (the "Business"); (ii)
the Company is one of the limited number of persons who have such a business;
(iii) the Company's Business is, in part, national and international in scope;
(iv) the Executive's work for the Company has given and will continue to give
him access to the confidential affairs and proprietary information of the
Company; (v) the covenants and agreements of the Executive contained in this
Section 6 are essential to the business and goodwill of the Company; and (vi)
the Company would not have entered into this Agreement but for the covenants and
agreements set forth in this Section 6. Accordingly, the Executive covenants and
agrees during and after the period of the Executive's employment with the
Company and its affiliates, the Executive (x) shall keep secret and retain in
strictest confidence all confidential matters relating to the Company's Business
and the business of any of its affiliates and to the Company and any of its
affiliates, learned by the Executive heretofore or hereafter directly or
indirectly from the Company or any of its affiliates (the "Confidential Company
Information"), and (y) shall not disclose such Confidential Company Information
to anyone outside of the Company except with the Company's express written
consent and except for Confidential Company Information which is at the time of
receipt or thereafter becomes publicly known through no wrongful act of the
Executive or is received from a third party not under an obligation to keep such
information confidential and without breach of this Agreement.


6.2     Noncompetition; Nonsolicitation.


(a) For a period of six months following the Executive’s termination of
employment with the Company (the "Non-Compete Period"), Executive shall not,
directly or indirectly, engage or participate in, or become employed by, or
affiliated with, or render advisory or any other services to, any person or
business entity or organization, of whatever form, that competes with the
Company. Executive specifically acknowledges that the temporal limitations
hereof, in view of the nature of the Company's Business, are reasonable and
necessary to protect the Company's legitimate business interests. During such
Non-Compete Period, the Executive shall be paid an amount equal to (i) his Base
Pay for a period of six months and (ii) an amount equal to the pro rata share of
any bonus attributable to the portion of the calendar year completed prior to
termination.


(b) During the Executive’s employment with the Company and the Non-Compete
Period, the Executive hereby agrees that he will not, either directly or through
others, hire or attempt to hire, any current or former employee of the Company,
or solicit or attempt to solicit any current or former employee, consultant or
independent contractor of the Company to change or terminate his, her or its
relationship with the Company or otherwise to become an employee for or of any
other person or business entity, unless more than 12 months shall have elapsed
between the last day of such person's employment or service with the Company and
the first date of such solicitation or hiring or attempt to solicit or hire.


6.3 Rights and Remedies upon Breach. The Executive acknowledges and agrees that
any breach by him of any of the provisions of Sections 6.1 and 6.2 (the
"Restrictive Covenants") would result in irreparable injury and damage for which
money damages would not provide an adequate remedy. Therefore, if the Executive




--------------------------------------------------------------------------------




breaches, or threatens to commit a breach of, any of the provisions of Sections
6.1 or 6.2, the Company and its affiliates, in addition to, and not in lieu of,
any other rights and remedies available to the Company and its affiliates under
law or in equity (including, without limitation, the recovery of damages), shall
have the right and remedy to have the Restrictive Covenants specifically
enforced by any court having equity jurisdiction, including, without limitation,
the right to an entry against the Executive of restraining orders and
injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants.


7.     Other Provisions.


7.1 Severability. The Executive acknowledges and agrees that (i) he has had an
opportunity to seek advice of counsel in connection with this Agreement and (ii)
the Restrictive Covenants are reasonable in geographical and temporal scope and
in all other respects. If it is determined that any of the provisions of this
Agreement, including, without limitation, any of the Restrictive Covenants, or
any part thereof, is invalid or unenforceable, the remainder of the provisions
of this Agreement shall not thereby be affected and shall be given full effect,
without regard to the invalid portions.


7.2 Enforceability; Jurisdiction; Arbitration. Any controversy or claim arising
out of or relating to this Agreement or the breach of this Agreement (other than
a controversy or claim arising under Section 6, to the extent necessary for the
Company or its affiliates, where applicable, to avail itself of the rights and
remedies referred to in Section 6.3) that is not resolved by the Executive and
the Company (or its affiliates, where applicable) shall be submitted to
arbitration in Newark, New Jersey in accordance with the law of the State of New
Jersey and the procedures of the American Arbitration Association. The
determination of the arbitrator(s) shall be conclusive and binding on the
Company (or its affiliates, where applicable) and the Executive and judgment may
be entered on the arbitrator(s)' award in any court having jurisdiction.


7.3 Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, telegraphed, telexed,
sent by facsimile transmission or sent by certified, registered or express mail,
postage prepaid. Any such notice shall be deemed given when so delivered
personally, telegraphed, telexed or sent by facsimile transmission or, if
mailed, five days after the date of deposit in the United States mails as
follows:
(i)
If to the Company, to: CCA Industries, Inc.

65 Challenger Road
Ridgefield Park, New Jersey 07660
Attention: Chief Financial Officer


(ii)     If to the Executive, to:


Richard Kornhauser
[Home Address]


Any such person may by notice given in accordance with this Section 7.3 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.


7.4 Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.


7.5 Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance. No delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any such right, power or privilege nor any
single or partial exercise of any such right,




--------------------------------------------------------------------------------




power or privilege, preclude any other or further exercise thereof or the
exercise of any other such right, power or privilege.


7.6 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW JERSEY WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF NEW JERSEY.


7.7 Assignment. This Agreement shall be binding upon and inure to the benefit of
the Parties and their respective successors, heirs (in the case of the
Executive) and assigns. No rights or obligations of the Company under this
Agreement may be assigned or transferred by the Company except that such rights
or obligations may be assigned or transferred, subject to Section 5.3, pursuant
to a merger or consolidation in which the Company is not the continuing entity,
or the sale or liquidation of all or substantially all of the assets of the
Company; provided, however, that the assignee or transferee is the successor to
all or substantially all of the assets of the Company and such assignee or
transferee assumes the liabilities, obligations and duties of the Company, as
contained in this Agreement, either contractually or as a matter of law.


7.8 Withholding. The Company shall be entitled to withhold from any payments or
deemed payments any amount of tax withholding it determines to be required by
law.


7.9 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.


7.10 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.


7.11 Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 5 and 6 and any other provisions of
this Agreement expressly imposing obligations that survive termination of
Executive's employment hereunder, and the other provisions of this Section 7 to
the extent necessary to effectuate the survival of such provisions, shall
survive termination of this Agreement and any termination of the Executive's
employment hereunder.


7.12 Existing Agreements. The Executive represents to the Company that he is not
subject or a party to any employment or consulting agreement, non-competition
covenant or other agreement, covenant or understanding which might prohibit him
from executing this Agreement or limit his ability to fulfill his
responsibilities hereunder.


7.13     Section 409A.


(a) Interpretation. Notwithstanding the other provisions hereof, this Agreement
is intended to comply with the requirements of section 409A of the Code, to the
extent applicable, and this Agreement shall be interpreted to avoid any penalty
sanctions under section 409A of the Code. Accordingly, all provisions herein, or
incorporated by reference, shallbe construed and interpreted to comply with
section 409A. If any payment or benefit cannot be provided or made at the time
specified herein without incurring sanctions under section 409A of the Code,
then such benefit or payment shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed. For purposes of section 409A
of the Code, each payment made under this Agreement shall be treated as a
separate payment. In no event may the Executive, directly or indirectly,
designate the calendar year of payment.


(b) Payment Delay. Notwithstanding any provision to the contrary in this
Agreement, if on the date of the Executive's termination of employment, the
Executive is a "specified employee" (as such term




--------------------------------------------------------------------------------




is defined in section 409A(a)(2)(B)(i) of the Code and its corresponding
regulations) as determined by the Board (or its delegate) in its sole discretion
in accordance with its "specified employee" determination policy, then all cash
severance payments payable to the Executive under this Agreement that are deemed
as deferred compensation subject to the requirements of section 409A of the Code
shall be postponed for a period of six months following the Executive's
"separation from service" with the Company (or any successor thereto). The
postponed amounts shall be paid to the Executive in a lump sum within 30 days
after the date that is 6 months following the Executive's "separation from
service" with the Company (or any successor thereto). If the Executive dies
during such six-month period and prior to payment of the postponed cash amounts
hereunder, the amounts delayed on account of section 409A of the Code shall be
paid to the personal representative of the Executive's estate within 60 days
after Executive's death. If any of the cash payments payable pursuant to this
Agreement are delayed due to the requirements of section 409A of the Code, there
shall be added to such payments interest during the deferral period at an
annualized rate of interest equal to 5%.


(c) Reimbursements. All reimbursements provided under this Agreement shall be
made or provided in accordance with the requirements of section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during the Executive's lifetime (or during a short period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of all
eligible expense will be made on or before the last day of the taxable year
following the year in which the expense is incurred, and (iv) the right to
reimbursement is not subject to the liquidation or exchange for another benefit.
Any tax gross up payments to be made hereunder shall be made not later than the
end of the Executive's taxable year next following the Executive's taxable year
in which the related taxes are remitted to the taxing authority.


7.14    Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.


[Signatures appear on following page]




























































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.


CCA INDUSTRIES, INC.






                        
/s/ Stanley Kreitman


Name: Stanley Kreitman
Title: Director
Chairman, Board of Directors










/s/ Robert Lage


Name: Robert Lage
Title: Director
Chairman, Compensation Committee










EXECUTIVE




/s/ Richard Kornhauser
___________________________________
Richard Kornhauser


 






